Case 2:17-cv-07320-GW-JEM Document 169-3 Filed 10/24/19 Page 1 of 10 Page ID
                                 #:7623


  1

  2

  3

  4

  5

  6

  7

  8

  9                      UNITED STATES DISTRICT COURT
 10                     CENTRAL DISTRICT OF CALIFORNIA
 11
      RONY ELKIES et al.;                  )Case No. 2:17-cv-7320-
 12                                                   GW(JEMx)
                                           )
 13            Plaintiffs,                 ) CLASS ACTION
                                           )
 14                                          [PROPOSED] ORDER
                                           ) PRELIMINARILY )
 15        vs.                             ) APPROVING CLASS ACTION
                                           ) SETTLEMENT,
 16                                          CONDITIONALLY
                                           ) CERTIFYING THE
 17   JOHNSON & JOHNSON SERVICES, INC., et ) SETTLEMENT CLASS,
      al.,                                 ) PROVIDING FOR NOTICE
 18                                          AND SCHEDULING ORDER
                                           )
 19                         Defendants.    )
                                           )
 20
 21

 22

 23

 24

 25

 26
 27

 28
Case 2:17-cv-07320-GW-JEM Document 169-3 Filed 10/24/19 Page 2 of 10 Page ID
                                 #:7624


  1          WHEREAS, Plaintiffs1 in the action entitled Elkies v. Johnson & Johnson
  2   Services, Inc., filed on October 5, 2017, in the U.S. District Court for the Central
  3   District of California and assigned Case No. 2:17-cv-7320-GW(JEMx) and
  4   Defendants have entered into a Stipulation of Settlement, filed September 19,
  5   2019, after arms-length settlement discussions;
  6          AND, WHEREAS, the Court has received and considered the Stipulation,
  7   including the accompanying exhibits;
  8          AND, WHEREAS, the Parties have made an application for an order
  9   preliminarily approving the settlement of this Action, and for its dismissal with
 10   prejudice upon the terms and conditions set forth in the Stipulation;
 11          AND, WHEREAS, the Court has reviewed the Parties’ application for such
 12   order, and has found good cause for same.
 13          NOW, THEREFORE, IT IS HEREBY ORDERED:
 14          A.     The Settlement Class Is Conditionally Certified
 15          1.     Pursuant to Federal Rule of Civil Procedure 23, and for settlement
 16   purposes only, the Court hereby certifies the following Class:
 17          All individuals in the United States who purchased Infants’ Tylenol
             for personal or household use since October 3, 2014 until ______ (the
 18          date notice of this Settlement to the Class is first published).
             Specifically excluded from the Class are (a) Defendants, (b) the
 19          officers, directors, or employees of Defendants and their immediate
             family, (c) any entity in which Defendants have a controlling interest,
 20          (d) any affiliate, legal representative, heir, or assign of Defendants, (e)
             all federal court judges who have presided over this Action and their
 21          immediate family; (f) all persons who have submitted a valid request
             for exclusion from the Class; and (g) those who purchased the
 22          Challenged Product for the purpose of resale or for use in a business
             setting.
 23

 24          2.     With respect to the Class and for settlement purposes only, the Court

 25   preliminarily finds the prerequisites for a class action under Federal Rules of Civil

 26   Procedure 23(a) and (b)(3) have been met, including:                    (a) numerosity; (b)

 27   1
              All capitalized terms herein shall have the same meanings as set forth in the Stipulation
 28   unless otherwise specifically defined.

                                            1             [PROPOSED] ORDER PRELIMINARILY
                                                                        APPROVING CLASS
                                                                      ACTION SETTLEMENT
Case 2:17-cv-07320-GW-JEM Document 169-3 Filed 10/24/19 Page 3 of 10 Page ID
                                 #:7625


  1   commonality; (c) typicality; (d) adequacy of the class representatives and Class
  2   Counsel; (e) predominance of common questions of fact and law among the Class
  3   for purposes of settlement; and (f) superiority.
  4         3.     Pursuant to Federal Rule of Civil Procedure 23, the Court hereby
  5   appoints the Plaintiffs in the Action, Danielle Alfandary and Rony Elkies, as the
  6   class representatives.
  7         4.     Having considered the factors set forth in Federal Rule of Civil
  8   Procedure 23(g)(1), the Court hereby appoints the law firms of Milstein Jackson
  9   Fairchild & Wade, LLP and Heideman Nudelman & Kalik, P.C., as Class Counsel.
 10         B.     The Stipulation Is Preliminarily Approved and Final Approval
                   Schedule Set
 11

 12         5.     The Court hereby preliminarily approves the Stipulation and the terms
 13   and conditions of settlement set forth therein, subject to further consideration at the
 14   Final Approval Hearing described below.
 15         6.     The Court has conducted a preliminary assessment of the fairness,
 16   reasonableness, and adequacy of the Stipulation, and hereby finds that the
 17   settlement falls within the range of reasonableness meriting possible final approval.
 18   The Court therefore preliminarily approves the proposed settlement as set forth in
 19   the Stipulation.
 20         7.     Pursuant to Federal Rule of Civil Procedure 23(e), the Court will hold
 21   a Final Approval Hearing on           , at         a.m./p.m., in the Courtroom of the
 22   Honorable George H. Wu, United States District Court for the Central District of
 23   California, 350 West 1st Street, Los Angeles, California 90012, Courtroom 9D, for
 24   the following purposes:
 25                (a)    finally determining whether the Class meets all applicable
 26   requirements of Federal Rule of Civil Procedure 23 and, thus, the Class should be
 27   certified for purposes of effectuating the settlement;
 28
                                        2            [PROPOSED] ORDER PRELIMINARILY
                                                                   APPROVING CLASS
                                                                 ACTION SETTLEMENT
Case 2:17-cv-07320-GW-JEM Document 169-3 Filed 10/24/19 Page 4 of 10 Page ID
                                 #:7626


  1                  (b)   determining whether the proposed settlement of the Action on
  2   the terms and conditions provided for in the Stipulation is fair, reasonable and
  3   adequate and should be approved by the Court;
  4                  (c)   considering the application of Class Counsel for an award of
  5   attorneys’ fees and reimbursement of expenses, as provided for under the
  6   Stipulation;
  7                  (d)   considering the applications of Plaintiffs for class representative
  8   service awards, as provided for under the Stipulation;
  9                  (e)   considering whether the Court should enter the [Proposed] Final
 10   Settlement Order and Judgment;
 11                  (f)   considering whether the release of the Released Claims as set
 12   forth in the Stipulation should be provided; and
 13                  (g)   ruling upon such other matters as the Court may deem just and
 14   appropriate.
 15         8.       The Court may continue or adjourn the Final Approval Hearing and
 16   later reconvene such hearing without further notice to Class Members.
 17         9.       The Parties may further modify the Stipulation prior to the Final
 18   Approval Hearing so long as such modifications do not materially change the terms
 19   of the settlement provided thereunder. The Court may approve the Stipulation with
 20   such modifications as may be agreed to by the Parties, if appropriate, without
 21   further notice to Class Members.
 22         10.      Plaintiffs’ applications for attorneys’ fees, costs and incentive awards
 23   must be filed no later than 21 days before the deadline for Class Members to object,
 24   opt out or make claims under the Stipulation. All further papers in support of the
 25   settlement and any application for an award of attorneys’ fees and expenses and/or
 26   class representative incentive awards must be filed with the Court and served at
 27   least seven days prior to the Final Approval Hearing.
 28
                                         3            [PROPOSED] ORDER PRELIMINARILY
                                                                    APPROVING CLASS
                                                                  ACTION SETTLEMENT
Case 2:17-cv-07320-GW-JEM Document 169-3 Filed 10/24/19 Page 5 of 10 Page ID
                                 #:7627


  1         C.     The Court Approves the Form and Method of Class Notice
  2         11.    The Court approves, as to form and content, the proposed Publication
  3   Notice and Class Notice (collectively the “Notice”), which are Exhibits C and E,
  4   respectively, to the Amended Stipulation of Settlement.           The Court further
  5   approves, as to form and content, the Claim Form attached as Exhibit F to the
  6   Amended Stipulation of Settlement. The Court further approves, as to form and
  7   content, the Press Release, attached as Exhibit 2 to the Parties Joint Report filed on
  8   October 24, 2019.
  9         12.    The Court finds that the distribution of Notice substantially in the
 10   manner and form set forth in the Stipulation meets the requirements of Federal Rule
 11   of Civil Procedure 23 and due process, is the best notice practicable under the
 12   circumstances, and shall constitute due and sufficient notice to all persons entitled
 13   thereto.
 14         13.    The Court approves the designation of Kurtzman Carson Consultants
 15   LLC (“KCC”) to serve as the Court-appointed Claim Administrator for the
 16   settlement. The Claim Administrator shall cause the Publication Notice to be
 17   published, disseminate Class Notice, and supervise and carry out the notice
 18   procedure, the processing of claims, and other administrative functions, and shall
 19   respond to Class Member inquiries, as set forth in the Stipulation and this Order
 20   under the direction and supervision of the Court.
 21         14.    The Court directs the Claim Administrator to establish a Settlement
 22   Website, making available copies of this Order, Class Notice, Claim Forms that
 23   may be downloaded and submitted online, by mail, or by facsimile, the Stipulation
 24   and all Exhibits thereto, a toll-free hotline, and such other information as may be of
 25   assistance to Class Members or required under the Stipulation. The Class Notice
 26   and Claim Forms shall be made available to Class Members through the Settlement
 27   Website on the date notice is first published and continuously thereafter through the
 28   Effective Date (and on the websites of Class Counsel at their option during the
                                       4            [PROPOSED] ORDER PRELIMINARILY
                                                                  APPROVING CLASS
                                                                ACTION SETTLEMENT
Case 2:17-cv-07320-GW-JEM Document 169-3 Filed 10/24/19 Page 6 of 10 Page ID
                                 #:7628


  1   same period).
  2         15.       The Claim Administrator is ordered to complete publication of the
  3   Publication Notice no later than 30 days after Preliminary Approval.
  4         16.       The costs of Notice, processing of claims of Class Members, creating
  5   and maintaining the Settlement Website, and all other Claim Administrator and
  6   Notice expenses shall be paid by JJCI in accordance with the applicable provisions
  7   of the Stipulation.
  8         D.        Procedure for Class Members to Participate in the Settlement
  9         17.       The Court approves the Parties’ proposed Claim Form. Any Class
 10   Member who wishes to participate in the settlement shall complete a Claim Form in
 11   accordance with the instructions contained therein and submit it to the Claim
 12   Administrator during the Claim Submission Period set forth in the Stipulation,
 13   which date will be specifically identified in the Claim Form. Such deadline may be
 14   further extended without notice to the Class by written agreement of the Parties.
 15         18.       The Claim Administrator shall have the authority to accept or reject
 16   claims in accordance with the Stipulation, including the Claims Administration
 17   Protocols.
 18         19.       Any Class Member may enter an appearance in the Action, at his or
 19   her own expense, individually or through counsel who is qualified to appear in the
 20   jurisdiction.     All Class Members who do not enter an appearance will be
 21   represented by Class Counsel.
 22         E.        Procedure for Requesting Exclusion from the Class
 23         20.       All Class Members who do not timely exclude themselves from the
 24   Class shall be bound by all determinations and judgments in the Action concerning
 25   the settlement, whether favorable or unfavorable to the Class.
 26         21.       Any person or entity falling within the definition of the Class may,
 27   upon his, her or its request, be excluded from the Class. Any such person or entity
 28   must submit a request for exclusion to the Clerk of the Court c/o the Class Action
                                         5           [PROPOSED] ORDER PRELIMINARILY
                                                                   APPROVING CLASS
                                                                 ACTION SETTLEMENT
Case 2:17-cv-07320-GW-JEM Document 169-3 Filed 10/24/19 Page 7 of 10 Page ID
                                 #:7629


  1   Administrator, postmarked or delivered no later than 28 calendar days prior to the
  2   date of the Final Approval Hearing, the date for which will be specifically
  3   identified in the Publication Notice and Class Notice. Requests for exclusion
  4   purportedly filed on behalf of groups of persons/or entities are prohibited and will
  5   be deemed to be void.
  6         22.   Any Class Member who does not send a signed request for exclusion
  7   postmarked or delivered on or before the time period described above will be
  8   deemed to be a Class Member for all purposes and will be bound by all judgments
  9   and further orders of this Court related to the settlement of this Action and by the
 10   terms of the settlement, if finally approved by the Court. The written request for
 11   exclusion must request exclusion from the Class, must be signed by the potential
 12   Class Member and include a statement indicating that the person or entity is a
 13   member of the Class. All persons or entities who submit valid and timely requests
 14   for exclusion in the manner set forth in the Stipulation shall have no rights under
 15   the Stipulation and shall not be bound by the Stipulation or the Final Judgment and
 16   Order.
 17         23.   A list reflecting all requests for exclusion shall be filed with the Court
 18   by Class Counsel at or before the Final Approval Hearing.
 19         F.    Procedure for Objecting to the Settlement
 20         24.   Any Class Member wishing to object to or oppose the approval of this
 21   Settlement, the motion for the service award to Plaintiffs and/or the Fee and Cost
 22   Applications shall file with the Court a written objection no later than twenty-eight
 23   (28) days before the date of the Final Approval Hearing. The objecting Class
 24   Member must send a copy of the written objection and supporting documents to the
 25   counsel listed in ¶X(M) of this Stipulation. The objection must contain:
 26
            (a)   The name of this Action;
 27

 28         (b)   The objecting Class Member’s full name, address, email address (if
                                       6            [PROPOSED] ORDER PRELIMINARILY
                                                                  APPROVING CLASS
                                                                ACTION SETTLEMENT
Case 2:17-cv-07320-GW-JEM Document 169-3 Filed 10/24/19 Page 8 of 10 Page ID
                                 #:7630


  1   available) and signature (a Class Member’s attorney’s signature is not sufficient);
  2
            (c)    A written statement containing all grounds for the objection,
  3
      accompanied by any legal support known to the objecting Class Member or his or
  4
      her counsel and any supporting papers, evidence and/or documents;
  5

  6         (d)    A statement of the objecting Class Member’s membership in the Class,
  7   including all information required by the Claim Form;
  8
            (e)    The identity of all counsel who represent the objecting Class Member,
  9
      including any former or current counsel who may be entitled to compensation for
 10
      any reason relating to the objection;
 11

 12         (f)    A statement confirming whether the objecting Class Member or any
 13   counsel representing the objecting Class Member intends to personally appear
 14   and/or testify at the Final Approval Hearing;
 15
            (g)    A detailed list of any other objections submitted by the objecting Class
 16
      Member and/or his/her counsel, to any class actions submitted in any court in any
 17
      jurisdiction within the United States in the previous five (5) years. If the Class
 18
      Member or his/her counsel has not objected to any other class action settlement in
 19
      any court in the United States in the previous five (5) years, he/she shall
 20
      affirmatively state so in the written materials provided in connection with the
 21
      written objection to this Settlement; and,
 22

 23         (h)    A list of persons who may be called to testify at the Final Approval
 24   Hearing in support of the objection.
 25
            Any Class Member who fails to timely file and serve a written Objection
 26
      containing all of the information listed in (a) through (h) of the previous paragraph
 27
      shall not be permitted to object to the Settlement and shall be foreclosed from
 28
                                        7             [PROPOSED] ORDER PRELIMINARILY
                                                                    APPROVING CLASS
                                                                  ACTION SETTLEMENT
Case 2:17-cv-07320-GW-JEM Document 169-3 Filed 10/24/19 Page 9 of 10 Page ID
                                 #:7631


  1   seeking any review of the Settlement or the terms of the Agreement by any means,
  2   including but not limited to an appeal.
  3
            25.    If any objection is received by the Settlement Administrator, but not
  4
      filed with the Court, the Settlement Administrator shall forward the Objection and
  5
      all supporting documentation to Class Counsel and Counsel for Defendants. The
  6
      failure of the Class Member to file the written objection with the Court shall be
  7
      grounds for striking and/or overruling the objection, even if the objection is
  8
      submitted to the Settlement Administrator.
  9

 10         26.    A Class Member who objects to the settlement may also submit a
 11   Claim Form on or before the deadline to do so, which shall be processed in the
 12   same way as all other Claim Forms. A Class Member shall not be entitled to an
 13   extension to the deadline to submit a Claim Form merely because the Class
 14   Member has also submitted an objection.
 15
            27.    Class Counsel will file with the Court his briefs in support of Final
 16
      Approval, the requested service awards for Plaintiffs and an application for
 17
      attorneys’ fees and costs no later than twenty-one (21) days before the deadline for
 18
      Class Members to object to the Settlement.
 19

 20         28.    Class Counsel and/or Defendants have the right, but not the obligation,
 21   to respond to any objection no later than seven (7) days prior to the Final Approval
 22   Hearing. The party so responding shall file a copy of the response with the Court,
 23   and shall serve a copy, by regular mail, hand or overnight delivery, to the objecting
 24   member of the Class or to the individually-hired attorney for the objecting member
 25   of the Settlement Class; to Class Counsel; and to Defendants’ Counsel.
 26
 27

 28
                                       8            [PROPOSED] ORDER PRELIMINARILY
                                                                  APPROVING CLASS
                                                                ACTION SETTLEMENT
Case 2:17-cv-07320-GW-JEM Document 169-3 Filed 10/24/19 Page 10 of 10 Page ID
                                  #:7632


  1         IT IS SO ORDERED
  2

  3   DATED:
                                          THE HONORABLE GEORGE H. WU
  4                                       UNITED STATES DISTRICT JUDGE
  5

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20
 21

 22

 23

 24

 25

 26
 27

 28
                                   9           [PROPOSED] ORDER PRELIMINARILY
                                                             APPROVING CLASS
                                                           ACTION SETTLEMENT
